             Case 4:19-cv-02184-PJH Document 157 Filed 02/05/21 Page 1 of 2



 1   COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
 2
     235 Montgomery Street, Suite 1070
 3   San Francisco, CA 94104
     Telephone: 415.391.0440
 4   Facsimile: 415.373.3901
     eab@colemanbalogh.com
 5

 6   Attorneys for Defendant
     RANDALL STEVEN CURTIS
 7
                                UNITED STATES DISTRICT COURT
 8

 9                           NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION
11
                                                Case No. 19 Cv 2184 PJH
12   “AMY,” et al.,
                                                DECLARATION OF ALEXANDRA ROYBAL
13                    Plaintiffs,               IN SUPPORT OF DEFENDANT CURTIS’S
                                                MOTION FOR JUDGMENT ON THE
14
                                                PLEADINGS, SUMMARY JUDGMENT,
     RANDALL STEVEN CURTIS,
15                                              AND/OR PARTIAL SUMMARY JUDGMENT

16                     Defendant.               Date: February 25, 2021
                                                Time: 1:30 p.m.
17

18                                              Trial: June 21, 2021

19                                              Before the Honorable Phyllis J. Hamilton
                                                Senior United States District Judge
20

21

22

23

24

25

26

27

28
      Case 4:19-cv-02184-PJH Document 157 Filed 02/05/21 Page 2 of 2



 1          I, ETHAN A. BALOGH, declare under penalty of perjury as follows:

 2          1. I am a paralegal at Maxwell Law, PC, and my firm works regularly with the law firm

 3   of Coleman & Balogh LLP. In this case, Ethan A. Balogh provided to me lists of judgments that

 4   I am informed and believe constitute part of the discovery from this case, as well as discovery

 5   from the prior Northern District of California case captioned United States v. Curtis, 16 Cr. 510

 6   SI. Attached hereto as Exhibit A is a true and correct copy of the discovery materials Mr. Balogh

 7   asked me to assess.

 8          2.   After receiving these materials, I searched the federal PACER database for each

 9   applicable court case reflected on Exhibit A to determine the amounts of restitution awarded in

10   those matters to persons identified either by (a) the same pseudonyms Plaintiffs have adopted in

11   this matter, with one exception I discuss next, or (b) the same pornography series name that I am

12   informed and believe Plaintiffs link to those pseudonyms. The one exception is that in addition to

13   researching and calculating restitution awards made to Lily, Mr. Balogh told me that she is the

14   same person who used to proceed by the pseudonym Vicky, and I should treat them as one

15   individual, which I thereafter did. Attached hereto as Exhibit B is a true and correct copy of the

16   spreadsheets I have prepared by which I researched and then set forth the restitution awards made

17   in the listed cases, and then tabulated them. My calculations reflect that Lily (aka Vicky) has

18   received restitution awards exceeding $15 million, Sarah has received restitution awards

19   exceeding $2.8 million, the “Sweet Sugar” series, which am I informed by counsel is Mya and

20   Pia, have received restitution awards exceeding $575,000, and Violet has received restitution

21   awards exceeding $590,000.

22          I declare that the foregoing is true and correct under penalty of perjury under the laws of

23   the United States.

24   Dated: February 5, 2021                      __________________________
                                                  ALEXANDRA ROYBAL
25

26

27

28
                                                       1
     DECL. OF ALEXANDRA ROYBAL
     19 CV. 2184 PJH
